Name: Commission Regulation (EC) No 2648/94 of 31 October 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 1 . 11 . 94 Official Journal of the European Communities No L 284/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2648/94 of 31 October 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 2193/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 4 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993 , p. 1 . (3) OJ No L 235, 9 . 9. 1994, p. 6. No L 284/2 Official Journal of the European Communities 1 . 11 . 94 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU I Bfrs/Lfrs I Dkr DM FF 1 Dr £ Irl I Lit 1 F1 f £ 1.10 0701 90 51 0701 90 59 1.20 0702 00 10 0702 00 90. 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 ex 0704 10 90 ; 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10 0705 1 1 90 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 11 0707 00 19 1.160 0708 10 10 0708 10 90 1.170 1.170.1 0708 20 10 0708 20 90 1.170.2 0708 20 10 0708 20 90 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 2.30 ex 0804 30 00 2.40 ex 0804 40 10 ex 0804 40 90 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp ., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp .), fresh Pineapples, fresh Avocados, fresh 31,55 1247 238,43 60,58 207,43 9150 25,01 60478 68,06 24,80 77.45 3053 580,51 148,40 508,16 22871 61,39 151846 166,35 60,66 19,49 768 146,12 37,35 127,91 5757 15,45 38221 41,87 15,26 71.70 2826 537,45 137,39 470,48 21 175 56,84 140585 154,02 56,16 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53.71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 156,73 6190 1180,85 301,00 1 027,29 45896 124,48 302761 337,16 123,10 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 60.46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 55,21 2193 417,12 106,57 364,08 15879 43,67 103026 119,50 42,86 370,28 14597 2775,39 709,51 2429,53 109349 293,52 725973 795,35 290,03 114,94 4531 861,50 220,23 754,14 33942 91,11 225347 246,88 90,02 111,96 4422 843,58 215,02 733,88 32787 88,92 216287 240,86 87,94 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 398,85 15723 2989,48 764,24 2616,95 117784 316,16 781975 856,70 312,40 244,53 9639 1832,81 468,55 1604,42 72212 193,83 479419 525,23 191,53 97,59 3854 735,26 187,41 639,65 28 577 77,51 188 515 209,93 76,65 80,83 3211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 963,14 37968 7218,96 1 845,49 6319,37 284424 763,48 1888301 2068,75 754,38 88,82 3501 665,76 170,20 582,80 26230 70,41 174148 190,79 69,57 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 65,05 2564 487,56 124,64 426,81 19209 51,56 127535 139,72 50,95 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 38,81 1530 290,91 74,36 254,65 11461 30,76 76095 83,36 30,40 131,67 5190 986,95 252,30 863,96 38885 104,38 258162 282,83 103,13 1 . 11 . 94 Official Journal of the European Communities No L 284/3 Amount of unit values per 100 kg net Code CN code Description I ECU I Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ Guavas and mangoes, fresh 142,66 5623 1069,28 273,35 936,03 42129 113,08 279698 306,42 111,74 Sweet oranges, fresh :  Sanguines and semi-san- 25 96 { Q24 196 32 49 77 170, 18 7580 20,80 50244 55,80 20,52 guines  Navels , Navelines, Nave ­ lates , Salustianas Vernas, 2g 9$ j H1 217 05 55 4g 190 00 g552 2295 567?7 62 2Q 22 6g Valencia lates , Maltese, Shamoutis , Ovalis, Trovita and Hamlins  Others 33,39 1316 250,33 63,99 219,14 9863 26,47 65482 71,74 26,16 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 67,84 2679 511,17 130,29 444,69 19867 53,88 131060 145,95 53,29  Monreales and Satsumas 37,95 1497 286,92 72,74 248,72 11078 30,40 73432 81,55 29,98  Mandarins and wilkings 50,74 2005 383,46 97,43 333,59 14715 40,22 97263 109,46 39,89  Tangerines and others 48,07 1895 360,30 92,11 315,40 14195 38,10 94246 103,25 37,65 Lemons (Citrus limon, Citrus 38,58 1521 289,23 73,94 253,18 11395 30,58 75656 82,88 30,22 limonum), fresh Limes (Citrus aurantifolia), 85,71 3379 642,44 164,23 562,39 25312 67,94 168048 184,10 67,13 fresh Grapefruit, fresh :  white 36,48 1438 273,48 69,91 239,40 10775 28,92 71537 78,37 28,57  pink 51,32 2023 384,67 98,34 336,74 15156 40,68 100622 110,23 40,19 Table grapes 157,14 6194 1 177,82 301,10 1031,04 46405 124,56 308089 337,53 123,08 Water-melons 16,63 657 125,34 31,95 109,04 4871 13,21 32138 35,78 13,06 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey 47,27 1863 354,33 90,58 310,18 13960 37,47 92686 101,54 37,02 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro  other 97,61 3848 731,62 187,03 640,45 28825 77,37 191374 209,66 76,45 Apples 43,41 1711 325,41 83,19 284,86 12821 34,41 85121 93,25 34,00 Pears ?fars Nashi (Pyrus pyrifo - 258,55 10192 1937,91 495,41 1696,42 76353 204,95 506911 555,35 202,51 lia) j » » &gt; &gt; &gt; Other 93,09 3670 697,79 178,38 610,83 27492 73,79 182525 199,96 72,92 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ]ex 0805 20 90 ] 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 No L 284/4 Official Journal of the European Communities 1 . 11 . 94 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 2.160 0809 20 201 0809 20 40 0809 20 60 0809 20 80 ] 2.170 ex 0809 30 90 2.180 ex 0809 30 10 2.190 0809 40 11 ] 0809 40 19j 2.200 0810 10 10 ] 0810 10 90 ] 2.205 0810 20 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Apricots 85,68 3388 645,25 164,61 562,73 24882 68,38 163247 184,64 67,57 Cherries 155,38 6144 1 170,13 298,51 1020,50 45123 124,00 296043 334,84 122,54 Peaches 109,70 4324 822,29 210,21 719,82 32397 86,96 215091 235,64 85,93 Nectarines 207,11 8235 1 565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 Plums 100,91 3978 756,40 193,36 662,14 29801 79,99 197855 216,76 79,04 Strawberries 298,21 11756 2235,21 571,41 1956,66 88066 236,39 584675 640,54 233,58 Raspberries 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 Fruit of the species Vaccinium 194,02 7673 1461,18 372,77 1274,33 56347 154,85 369677 418,12 153,02 myrtillus Kiwi fruit (Actinidia chinensis 100,15 3948 750,66 191,90 657,12 29575 79,39 196355 215,11 78,44 Planch.j Pomegranates 73,37 2892 549,93 140,58 481,40 21667 58,16 143849 157,59 57,46 Khakis (including Sharon 308,43 12158 2311,77 590,99 2023,68 91082 244,49 604701 662,49 241,58 fruit) Lychees 509,03 20106 3835,16 977,58 3336,42 149060 404,29 983301 1095,02 399,82